SIMPSON, J.—
(Dissenting.) — I cannot concur -in the conclusion of the majority of the court in this case. Laws are enacted and courts are established for protecting the rights of the people, punishing violators of the law, and promoting justice, not for the purpose of indulging in academic discussions of technical matters which do not affect the true merits of cases brought before our courts of justice. In former times, our common-law ancestors worked so many refinements into legal procedure that they became justly the theme of the satirist, in their vain efforts to determine the difference “twist tweedledum and tweedledee;” but in England, the home of the common law and of the jury system, they have succeeded better than we in relieving the legal procedure of these excrescences, and get down to the merits of cases with more celerity and accuracy than we do. While, from some cause, our laws have not- been amended as fully as they might and from the reluctance of the courts to depart from ancient landmarks, it may be that the justice of cases is sometimes sacrificed to fruitless discussion of immaterial matters, yet we think that our many statutes on the subject of grand and petit juries evince a desire to lop off all unnecessary technical discussions which do not affect the real merits of the case.
Section 7572 of the Code of 1907 provides that: “No objection can be taken to an indictment, by plea in *401abatement, or otherwise, on the ground that any member of the grand jury was not legally qualified, or that the grand jurors were not legally drawn or summoned, or on any other ground going to the formation of the grand jury, except that the jurors were not drawn in the presence of the officers designated by law.”
The evident intention of the Legislature, in the enactment of this law, was that the law should designate such officers as should be intrusted with the important duties of drawing said juries, and that no one, except those whom the laws had declared competent and qualified to perform this service, should interfere.
In this case, while the special act does provide that the circuit judge shall draw up to 20 days before the convening of the court, and that if he does not, then the judge of the inferior court shall draw, yet the act clearly declares that both of said officers are possessed of the qualifications necessary to be intrusted with this duty, and whether the jury is drawn before or after the 20-day period the officer who draws it is the officer designated by law, and it cannot affect the competency of the officer to act fairly and honestly whether he draws on the 21st day or on the 20th day. It is only a question of time, and, unless the record discloses that some injustice has been done, the case should not be reversed for .this cause.
McClellan and Somerville, JJ., concur.